In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus, a counterpetition for a writ of prohibition, and a third-party complaint for an other writ under R.C. 2503.40. Upon consideration under S.Ct.Prac.R. X(5),
It is ordered by the court that relator’s motion to amend and supplement his complaint is granted, that relators’ motion for an expedited alternative writ is granted, and that the following schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. X:
The parties shall file any evidence they intend to present within 20 days of the date of this entry; relator shall file a brief within 30 days of the date of this entry; respondent shall file a brief within 20 days after the filing of relator’s brief; and relator may file a reply brief within 7 days after filing of respondent’s brief.
It is further ordered that respondents’ counterpetition for a writ of prohibition is dismissed.
It is further ordered that relator’s motion to intervene and motion to dismiss is granted and that respondents’ third-party complaint is dismissed.
Lundberg Stratton, J., concurs in part and dissents in part. She would grant respondents’ counterpetition for a writ of prohibition.
Cupp, J., concurs in judgment only.